Case 5:19-cv-00291-JSM-PRL Document1 Filed 06/12/19 Page 1 of 7 PagelD 1
FILED

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA 20/9 JUH 12 AMII: 30

OCALA DIVISION
CLERE, US DISTRICT COURT
PROOLE DISTRICT OF FL

OCALA FLORIDA:
ADELAIDE TASSA-RACHA, )
)
Plaintiff, )
)

V. ) Civil Action No.: 5: IS.cu-dG }-O6.-30PRL

-€4.-
R.T.G. FURNITURE CORP., )
)
Defendant. )
)

 

COMPLAINT

 

COMES NOW the Plaintiff, ADELAIDE TASSA-RACHA, (“PLAINTIFF”), and files
this Complaint against Defendant, R.T.G. FURNITURE, CORP., (“DEFENDANT”) sespecty
stating unto the Court the following:

GENERAL ALLEGATIONS
1. This is a cause of action to recover damages, attorney fees, and other relief from
DEFENDANT for violations of Title VII of the Civil Rights Act of 1964, the Florida
Whistleblower Protection Act, and Florida Civil Rights Act.
2. Atall relevant times, PLAINTIFF was a citizen and resident of Marion County, Florida.
3. At all material times, DEFENDANT was a Florida corporation that operated a retail
furniture store in Ocala, Florida which is where PLAINTIFF was employed at all

relevant times.

 
Case 5:19-cv-00291-JSM-PRL Document1 Filed 06/12/19 Page 2 of 7 PagelD 2

10.

BACKGROUND

In January 2015, DEFENDANT hired PLAINTIFF to work as a salesperson and at all

relevant times, PLAINTIFF was qualified to perform that job.

At all relevant times, DEFENDANT acted through its officers, agents, servants and

employees.

Jurisdiction is conferred on this Court by 28 U.S.C. §§ 1331, 1337 and by 42 U.S.C.

§§ 12101, et seq.

 

In or around February 2015, a co-worker named James Edwards began a pattern of

sexually harassing the Plaintiff. This included unwanted deliberate touching, leaning

over PLAINTIFF, pinching PLAINTIFF, hugging her, clawing her with his fingernails,

forcing her to hold his hand, massaging her neck and shoulders, placing his hands above

her waist from behind, leering, repeatedly asking her out on dates, unwanted sexual

comments and or questions including referring to PLAINTIFF as “beautiful,” “sexy,

and “the only woman he would select.”

9

PLAINTIFF repeatedly told Mr. Edwards to stop touching her, but he refused, so in or

around May 2015, PLAINTIFF reported Mr. Edwards to DEFENDANT’S Human

Resources department.

Mr. Edwards was well-liked by DEFENDANT, so upon information and belief,

he

received no discipline. Instead DEFENDANT began a pattern of retaliation against

PLAINTIFF that culminated in her retaliation in May 2016.

The retaliation included DEFENDANT ostracizing PLAINTIFF and giving her written

disciplinary actions that were meritless and based on lies by sales team members, office

staff and her assistant manager and store manager, all of whom sided with Mr. Edwards.

 
Case 5:19-cv-00291-JSM-PRL Document1 Filed 06/12/19 Page 3 of 7 PagelD 3

11.

12.

13.

14.

15.

16.

Throughout this time, sexual harassment and intimidation continued by Mr. Edwards
which included him stalking and staring at PLAINTIFF, so PLAINTIFF continued to
make complaints both verbally and in e-mails to DEFENDANT’S Human Resources
Department, but DEFENDANT did nothing to help PLAINTIFF, instead retaliating
against her.

PLAINTIFF also complained that she was being retaliated against, but DEFENDANT
did nothing to remedy her situation. |

PLAINTIFF has complied with all conditions precedent prior to bringing this action,
including obtaining a Right to Sue letter and this action was timely filed within 90 days

of receipt of that letter. | |

COUNTI
TITLE VI- RETALIATION

Paragraphs 2, 3, 4, 5, 7, 8, 9, 10, 11, 12 and 13 of the General Allegations and

Background above are hereby incorporated by reference as though fully set forth

herein.

 

PLAINTIFF engaged in protected activity when she reported to DEFENDANT that she
was being sexually harassed by James Edwards. |
Because PLAINTIFF engaged in protected activity, she was subjected to a pattern! of
retaliation that culminated in her being terminated by DEFENDANT. In fact,
PLAINTIFF complained about Mr. Edwards and that she was subjected to retaliation

throughout her employment and complained in writing via an e-mail she sent] to

 

DEFENDANT’S Human Resources Department approximately two months before her

termination.

WHEREFORE, PLAINTIFF demands judgment against DEFENDANT and respectfully

3
Case 5:19-cv-00291-JSM-PRL Document1 Filed 06/12/19 Page 4 of 7 PagelD 4

prays the Court that PLAINTIFF will recover nominal damages, unpaid wages, benefits and other
economic relief, injunctive relief in the form of reinstatement to his former position, pre- and post-

judgment interest, punitive damages, attorney fees and costs of litigation, and other relief by reason

of DEFENDANT’S violations of Title VII; for a trial by jury on all issues so triable; and, for such
other and further relief as the Court may deem just and proper.

COUNT II
VIOLATION OF THE WHISTLEBLOWER PROTECTION ACT

17. Paragraphs 2, 3, 4, 5, 7, 8, 9, 10, 11, 12 and 13 of the General Allegations and
Background above are hereby incorporated by reference as though fully set forth
herein.

18. | PLAINTIFF engaged in protected activity by reporting to DEFENDANT in writing
what she in good faith believed to be illegal conduct on the part of her co-worker, J sec
Edwards.

19. As described above, this illegal conduct included sexually harassing PLAINTIFF and
retaliating against her when she reported it.

20. DEFENDANT claimed that it investigated PLAINTIFF’S complaints, but the illegal
sexual harassment continued after DEFENDANT’S investigation. The retaliation
started after PLAINTIFF first complained about sexual harassment and got worse
throughout PLAINTIFF’S employment, culminating in her termination.

WHEREFORE, PLAINTIFF demands judgment against DEFENDANT and respectfutly
prays the Court that PLAINTIFF will recover nominal damages, unpaid wages, benefits and other
economic relief, injunctive relief in the form of reinstatement to her former position, pre- and Pose

judgment interest, attorney fees and costs of litigation, and other relief by reason of

DEFENDANT’S violations of the Florida Whistleblower Protection Act; for a trial by jury on all

4
Case 5:19-cv-00291-JSM-PRL Document1 Filed 06/12/19 Page 5 of 7 PagelD 5

issues so triable; and, for such other and further relief as the Court may deem just and proper.

21.

22.

23.

24.

COUNT Ill
FLORIDA CIVIL RIGHTS ACT-SEXUAL HARASSMENT

Paragraphs 2, 3, 4, 5, 7, 8, 9, 10, 11, 12 and 13 of the General Allegations and
Background above are hereby incorporated by reference as though fully set forth
herein.
PLAINTIFF was subjected to unwelcome sexual harassment because of her gender,
The harassment as described above was severe and pervasive.

As the result of the above-described harassment, PLAINTIFF has suffered mental
anguish, emotional distress, shame, embarrassment and humiliation and she continues

to suffer these things.

WHEREFORE, PLAINTIFF, demands judgment against DEFENDANT for damages in an

amount to be determined at trial, back pay, lost fringe benefits, punitive damages, front pay if

 

appropriate, compensatory damages, nominal damages, together with costs incurred and attorney’s

fees, and further demands a trial by jury on all issues so triable.

25.

26.
27,

28.

COUNT IV
TITLE VII-SEXUAL HARASSMENT

Paragraphs 2, 3, 4, 5, 7, 8, 9, 10, 11, 12 and 13 of the General Allegations and
Background above are hereby incorporated by reference as though fully set forth
herein.

PLAINTIFF was subjected to unwelcome sexual harassment because of her gender.

The harassment as described above was severe and pervasive.

 

As the result of the above-described harassment, PLAINTIFF has suffered mental

anguish, emotional distress, shame, embarrassment and humiliation and she continues
Case 5:19-cv-00291-JSM-PRL Document1 Filed 06/12/19 Page 6 of 7 PagelD 6

to suffer these things.

WHEREFORE, PLAINTIFF, demands judgment against DEFENDANT for damages in an
amount to be determined at trial, back pay, lost fringe benefits, punitive damages, front pay if
appropriate, compensatory damages, nominal damages, together with costs incurred and attorney’s
fees, and further demands a trial by jury on all issues so triable.

COUNT V
FLORIDA CIVIL RIGHTS ACT-RETALIATON

 

29. Paragraphs 2, 3, 4, 5, 7, 8, 9, 10, 11, 12 and 13 of the General Allegations and
Background above are hereby incorporated by reference as though fully set forth
herein.

30. | PLAINTIFF engaged in protected activity when she reported to DEFENDANT that she
was being sexually harassed by James Edwards.

31. | Because PLAINTIFF engaged in protected activity, she was subjected to a pattern|of

 

retaliation that culminated in her being terminated by DEFENDANT. In fact,
PLAINTIFF complained about Mr. Edwards and that she was subjected to retaliation
throughout her employment and complained in writing via an e-mail she sent/|to
DEFENDANT’S Human Resources Department approximately two months before her
termination.
WHEREFORE, PLAINTIFF, demands judgment against DEFENDANT for damages in an
amount to be determined at trial, back pay, lost fringe benefits, punitive damages, front pay, if
appropriate, compensatory damages, nominal damages, together with costs incurred and ~""

fees, and further demands a trial by jury on all issues so triable.
Case 5:19-cv-00291-JSM-PRL Document1 Filed 06/12/19 Page 7 of 7 PagelD 7

Dated: June 9, 2019
Respectfully submitted,

THE LAW OFFICE OF MATTHEW BIRK

/si Matthew W. Birk

Matthew W. Birk

Florida Bar No.: 92265

309 NE 1* Street |
Gainesville, FL 32601
(352) 244-2069
(352) 372-3464 FAX
mbirk@gainesvilleemploymentlaw.com
ATTORNEYS FOR PLAINTIFF

 
